Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 11/4/21. Claims 1-18 are pending. Claims 2-9 and 11-18 remain withdrawn. As a result, claims 1 and 10 are being examined in this Office Action.

Claim Rejections – 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 1 03(a) are summarized as follows:
Applicant Claims
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue, and resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rees et al. (US 20180055932, pub date Mar. 1, 2018), in view of Healy et al. (Pharmaceutical solvates, hydrates and amorphous forms: A special emphasis on cocrystals, Adv. Drug Deliv. Rev. (2017), http://dx.doi.org/10.1016/j.addr.2017.03.002) and Tian et al. (J. Pharmacy & Pharmacology, 2010, 62: 1534).
Applicant Claims
The instant claims are drawn to a monohydrate S-nitrosocaptopril crystalline polymorph.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Rees et al. teaches formation of pure S-nitrosocaptopril, including pharmaceuticals with excipients, which can be formed into crystalline and hydrate forms (abstract; paragraphs 19, 25, 54, 63, 75, 109).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Rees et al. is deficient in the sense that it does not teach applicant’s monohydrate crystalline form.

Healy et al. teaches “monohydrates and dihydrates account for about 73% of all hydrated organic compounds” (page 7, first column, third and second to the last paragraph).
Healy et al. goes on to show that the number of publications of the monohydrate form is approximately 3 times the dihydrate form (Figure 6). 
Tian et al. teaches hydrates are the most common solvate for small organic drug molecules (page 1534, first paragraph of the Introduction). Tian et al. teaches the monohydrate form of cefdinir has a faster and higher dissolution rate than its anhydrate and the monohydrate form of rifampicin has higher solubility in simulated gastric fluid than its anhydrate form (page 1536, first paragraph, first column).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Therefore, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention, to form the monohydrate crystalline form of S-nitrosocaptopril, since Rees et al. teaches one form of S-nitrosocaptopril can be the hydrate and both Healy et al. and Tian et al. teach the prevalence of the monohydrate crystalline form as the most ubiquitous hydrate form in past publications and the benefits of forming the monohydrate form of pharmaceuticals, e.g. faster and higher dissolution rate for cefdinir and higher solubility in simulated gastric fluid for rifampicin. Thus it would be obvious to form the monohydrate crystalline form of S-nitrosocaptopril in order to optimize the dissolution rate, solubility and publication in the pharmaceutical industry.
.
Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658